Citation Nr: 1431351	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  08-08 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.  

2.  Entitlement to service connection for a neck disability.  

3.  Entitlement to service connection for a right knee disability.  

4.  Entitlement to service connection for bronchial asthma.  

5.  Entitlement to service connection for a right ankle disability.  

6.  Entitlement to service connection for a left ankle disability.  

7.  Entitlement to initial ratings for hepatitis C, rated noncompensable from December 11, 2006, to November 22, 2011, 10 percent from November 23, 2011 to November 20, 2012, and 20 percent from November 21, 2012.  

8.  Entitlement to an initial rating in excess of 10 percent for lumbosacral strain.  

9.  Entitlement to an effective date earlier than November 21, 2012 for an award of a 20 percent rating for hepatitis C.  

10.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to November 1977.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2010, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The case was remanded by the Board in November 2010.  


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from November 1974 to November 1977. 

2.	In June 2014, the Board was notified by the VA RO, Muskogee, Oklahoma, that the appellant died in May 2014.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2013).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.



		
BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


